Citation Nr: 1816072	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-31 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a reduction of the rating for coronary heart disease, status post myocardial infarction (heart disease), from 100 percent to 60 percent effective January 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which reduced the assigned rating for the Veteran's coronary heart disease from 100 percent to 60 percent effective January 1, 2010.

The Veteran testified before a Veterans Law Judge (VLJ) of the Board at a hearing in April 2016.  A copy of the hearing transcript has been associated with the claims file.  The Board then remanded the claim in December 2016.

The VLJ who held the aforementioned hearing has since left the Board.  In September 2017, the Veteran was advised of this fact and afforded the opportunity to testify before another VLJ.  He did not respond to this request, and his representative did not otherwise indicate in its December 2017 brief that an additional hearing was desired.  Therefore, the Board will proceed in adjudicating the claim.

The Board also remanded a claim for a total disability rating based on individual unemployability (TDIU) in its December 2016 decision.  In August 2017, the Appeals Management Center (AMC) issued a rating decision granting a TDIU effective from January 1, 2010.  This represents a full grant of that issue as the Veteran was in receipt of a 100 percent schedular rating prior to that date, and his assigned ratings would not otherwise allow for additional special monthly compensation.  See 38 U.S.C. § 1114(s); see also Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).


	

FINDING OF FACT

The Veteran's left ventricular ejection fractions, METs levels, and ability to function under the ordinary conditions of life and work improved from the 100 percent level to the 60 percent level after January 2006.


CONCLUSION OF LAW

The criteria for reduction of the rating for coronary heart disease from 100 percent to 60 percent effective from January 1, 2010, have been met.  38 U.S.C. §§ 1155, 5107, 5117 (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or termination of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  38 C.F.R. § 3.105(e), (i).

The Veteran was notified in an August 2009 rating decision that VA was proposing to reduce the rating assigned for his coronary heart disease.  The notification letter advising him of this proposed reduction as well as his opportunities to send additional evidence or request a hearing was also sent in August 2009.  Therefore, the due process requirements regarding the reduction were met.

The 100 percent rating for coronary heart disease was awarded in March 2006 and was in effect from July 2005.  Therefore, it was effective for less than 5 years at the time it was effectively reduced in January 2010.  As a result, the regulations governing stabilization of disability evaluations found in 38 C.F.R. § 3.344(a) and (b) are not applicable.  38 C.F.R. § 3.344(c).  Instead, reexaminations disclosing improvement will warrant a reduction in rating.  Id.

In any rating reduction, VA must determine that an improvement in a disability has actually occurred, and that it actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO when the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

The Veteran's coronary heart disease is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7006-7005.  Although a hyphenated code was used, the criteria for DC 7005 and 7006 are essentially identical.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope; or, left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure; or workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness or syncope; or left ventricular ejection fraction of less than 30 percent.

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104.

The initial assignment of the 100 percent rating was based in large part on a January 2006 VA examination which recorded an estimated METs level of 2 to 3 and a left ventricular ejection fraction of 64 percent.  The METs level was consistent with being able to do dishes, perform desk work, and be independent in activities of daily living.  During the examination, the Veteran denied any history of angina or syncope, but reported dyspnea on moderate exertion and constant fatigue.  Daily dizziness was also noted, though this was attributed to the Veteran's medications or unrelated brain condition.  The examiner noted that the Veteran's service-connected heart disease prevented exercise, sports and recreation activities.  Chores, shopping and traveling were severely affected.

The Veteran was afforded another VA examination in June 2009.  He denied any history of fatigue, syncope, dizziness, or dyspnea.  The examiner noted there was no history of congestive heart disease.  The Veteran experienced chest pain once or twice a month, but these episodes were associated with anxiety and not activity.  The examiner estimated his METs level at 5, based on the Veteran's report that he could walk two miles without difficulty but could not perform activities such as pushing a lawnmower.  His left ventricular ejection fraction was recorded as 65 percent.  The examiner noted that his condition had severe effects on chores, shopping, exercise, sports, recreation and traveling.

Based on the above, the reduction from 100 percent to 60 percent effective from January 1, 2010, was proper.  The January 2006 VA examination documented a METs level of 2 to 3, consistent with the 100 percent rating, whereas the June 2009 examination recorded a METs level of 5, which corresponds to the 60 percent rating.  Both examinations recorded ejection fractions greater than 50 percent.

As to whether this reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work, the 2006 examiner noted that the Veteran's heart condition prevented some activities, such as exercise and sports, whereas the 2009 examiner found that those same activities were only severely affected.  Moreover, the Board notes that the METs assessments recorded during these VA examinations were based on the Veteran's level of physical activity and reported symptoms.  These assessments provided a numerical measure of the Veteran's capacity to perform regular daily activities such as climbing stairs, walking or jogging, performing yard work, or shoveling snow.  The fact that the METs level recorded in June 2009 was higher than that recorded in January 2006 indicates that the Veteran's ability to perform such tasks before the onset of symptoms had increased.  Therefore, actual improvement under the ordinary conditions of life and work was shown.

Following implementation of the reduction, the Veteran had an additional VA examination in January 2010.  However, the Board does not find this examination to be adequate based on conflicting information contained in the examination report.  Specifically, the Veteran reported experiencing 1 to 3 episodes of shortness of breath per week when walking less than 100 yards, but the examiner assessed a METs level of 5 based on the Veteran's ability to walk 2 miles without difficulty.  As noted in the Board's prior remand, additional examinations in November 2010 and June 2012 were also inadequate because they did not record sufficient findings to compare against the rating criteria.

Nevertheless, outpatient records dated after the reduction show an overall level of impairment consistent with the 60 percent rating.  In April 2012, the Veteran reported experiencing chest pain and shortness of breath with exertion over the last two months.  An August 2012 medical record documents his report of dyspnea and shows his METs level were assessed as >3-5 based on his reported symptoms.  The examiner noted that the Veteran had multiple medical conditions that affected his functional activities and that his EF was more appropriate indication of his cardiac function; however no EF was reported at that time.  A March 2013 echocardiogram recorded a left ventricular ejection fraction of 55 to 60 percent.  In April 2013, he was seen for chest pain and found to be in atrial fibrillation, which the Board notes is not part of the rating criteria for the Veteran's coronary heart disease.  Private treatment records from November 2013, November 2014, February 2015, and December 2015, all show the Veteran denied any episodes of chest pain, shortness of breath, syncope or near-syncope.  Although he testified during his April 2016 Board hearing that he had problems with walking, standing, heat and overexertion, VA records from that same month show he denied any chest pains or dyspnea.

The Veteran was afforded another VA examination in March 2017 VA examination.  He reported shortness of breath with walking at a slow pace.  The examiner noted that there was no chronic congestive heart failure and assigned a METs score of 3 to 5, which is consistent with the criteria for the 60 percent rating.

In sum, the evidence shows that, since the January 2006 VA examination, the Veteran's coronary heart disease has been manifested by METs levels of 3 to 5, ejection fractions greater than 50 percent, and an improvement in his ability to function under the ordinary conditions of life and work.  For these reasons, the reduction from 100 percent to 60 percent for coronary heart disease from January 1, 2010, was proper.  In making this finding, the Board acknowledges that the Veteran continues to experience significant impairment as a result of his coronary heart disease.  However, the 60 percent rating for a single disability contemplates a high level of impairment.  What has not been shown is that his heart disease continued at a level warranting restoration of the previously assigned 100 percent rating.


ORDER

The reduction from 100 percent to 60 percent for coronary heart disease from January 1, 2010, was proper.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


